COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


DAVID HANSCOM
                                                                MEMORANDUM OPINION*
v.     Record No. 1321-05-1                                         PER CURIAM
                                                                  NOVEMBER 29, 2005
ADVANCE AUTO PARTS AND
 ROYAL INSURANCE COMPANY OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (David Hanscom, pro se, on brief).

                 (Robert A. Rapaport; Jennifer Tatum Atkinson; Clarke, Dolph,
                 Rapaport, Hardy & Hull, P.L.C., on brief), for appellees.


       David Hanscom appeals a decision of the Workers’ Compensation Commission finding

that (1) he failed to prove he remained partially disabled after June 13, 2002, as a result of his

compensable injury by accident; and (2) he was not entitled to a change in treating physicians.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Hanscom v. Advance Auto Parts, VWC File No. 202-41-09 (May 3, 2005). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.